Exhibit 10.14
PERFORMANCE UNIT AWARD AGREEMENT
     THIS AGREEMENT is made as of [DATE] between Jack in the Box Inc., a
Delaware corporation (the “Company”), and «Name» (“Awardee”).
RECITALS
     The Compensation Committee (the “Committee”) of the Board of Directors of
the Company, which administers the Company’s 2004 Stock Incentive Plan (the
“Plan”) has granted to the Awardee as of the date of this Agreement, Performance
Units (the “Units”), on the terms and conditions set forth herein.
AGREEMENT
     In consideration of the foregoing and of the mutual covenants set forth
herein and other good and valuable consideration, the parties hereto agree as
follows:

  1.   PERFORMANCE UNIT AWARD. The Committee hereby grants to the Awardee up to
«Amount_in_Words» («___Performance Units»), (the “Award”), subject to the
achievement of performance goals and the terms and conditions set forth herein.
    2.   VESTING. This Award shall become vested upon the achievement of
long-term Qdoba Restaurant Corporation Performance Goals established for the
Performance Period, Fiscal Year (‹year›) through Fiscal Year_(‹year›) described
in Appendix I to this Award (the achievement of which shall be determined by the
Committee after the end of the Performance Period). No portion of this Award
shall become vested prior to that time except as provided in Section 5(b) or
Section 8 of this Agreement. The Awardee must be employed by the Company or a
Subsidiary Corporation continuously from the date of this Award through the last
day of Fiscal Year (‹year›) to receive payment of the Award due to satisfaction
of Performance Goals.     3.   DISTRIBUTION. An Award that has become vested in
accordance with Section 2 of this Agreement due to achievement of Performance
Goals will be distributed to the Awardee, in a single cash distribution equal to
one dollar ($1) per vested Unit, within 60 days after vesting. The Awardee may
elect to defer the cash award under the Company’s non-qualified deferred
compensation plan (“EDCP”) that allows for earnings on deferrals to be measured
as if the deferrals were invested in multiple funds in an array of asset classes
and a single fund (“Q-Value Fund”) whose value is tied to the EBIT performance
of Qdoba Restaurant Corporation, as described below; provided, however, that any
such election to defer must be made no later than the latest time permitted
under Code Section 409A.

  a.   Q-Value Fund: In the event the Awardee elects to defer all or any portion
of the Award into the EDCP, up to 50% of the Award may be allocated to the
Q-Value Fund. The Q-Value Fund permits the deemed investment of up to 5 years of
Performance Unit deferrals, commencing in November 2008 and ending
November 2012. The Q-Value Fund will be closed at the end of Fiscal Year 2013,
and at such time the value of the Fund will be determined based on Qdoba’s
Earnings Before Interest & Taxes (“EBIT”). A potential gain on the deferrals is
determined by applying a certain percentage (“share ratio”), described in
Appendix I to this Award, to the percent change in Qdoba’s Earnings Before
Interest & Taxes (“EBIT”) measured from the end of Fiscal Year 2008 to the end
of Fiscal Year 2013 (subject to section 3(b)), and multiplied by the total
monies deemed to be invested in the Q-Value Fund. Monies deemed to be invested
in the Q-Value Fund must remain as deemed investments in the Q-Value Fund until
the Fund is closed at the end of Fiscal Year 2013. At such time, the Awardee
will be required to change the deemed investment of all deferrals and any
potential gain (“All Monies”) in the Q-Value Fund into other funds in the EDCP.
If termination or retirement occurs prior to the end of

 



--------------------------------------------------------------------------------



 



      Fiscal Year 2013, all Monies deemed invested in the Q-Value Fund will be
distributed in accordance with the Awardee’s distribution election on file in
the EDCP for the year in which the termination is effective. If the Awardee’s
distribution election provides for a lump sum, at the time of the Awardee’s
termination or retirement, the distribution will be made in accordance with the
terms and provisions of the EDCP. If the Awardee’s distribution election
provides for distribution over a period of time, at the time of the Awardee’s
termination or retirement, Awardee will be required to change the deemed
investment of All Monies remaining in the Q-Value Fund into other funds in the
EDCP. If Awardee has not made the required re-allocation from the Q-Value Fund
into other funds in EDCP on or before fifteen (15) days after termination or
retirement then All Monies deemed invested in the Q-Value Fund will be
re-allocated in accordance with the terms and provisions of the EDCP regarding
re-allocation of monies in closed investment options and the procedures
specified by the Administrative Committee.     b.   Termination or Retirement
Prior to the End of Fiscal Year 2013: In the event the Awardee terminates
employment or retires prior to the end of Fiscal Year 2013, the percent change
in Qdoba’s EBIT will measured from the end of Fiscal Year 2008 to the end of the
fiscal year preceding the date of termination or retirement.

  4.   AWARD AS COMPENSATION. No amount attributable to this Award shall be
considered as compensation for the purposes of any other Company sponsored
plans.     5.   TERMINATION OF EMPLOYMENT.    
(a) Involuntary Termination or Voluntary Termination. If the Awardee ceases to
be employed by the Company or a Subsidiary Corporation because of Awardee’s
involuntary termination or voluntary termination of services (other than as a
result of Retirement or Disability, as defined herein, or death) before the last
day of the Performance Period, then this Award shall expire and be forfeited for
no consideration on the date of the Awardee’s cessation of employment.
   
(b) Retirement, Disability, or Death. If the Awardee has a “separation from
service” from the Company or a Subsidiary Corporation, as defined in
Section 409A of the Code and the applicable guidance thereunder
(“Section 409A”), due to Awardee’s Retirement or Disability, or if the Awardee
dies, before the last day of the Performance Period, then a portion of the Award
shall be considered vested in accordance with the following schedule:

          Date of Separation from Service/Death   Vesting Percentage
On or after _<Date>_
    33 %
On or after _<Date>_
    66 %
On or after _<Date>_
    100 %

The vested Performance Units will be converted to cash and distributed to the
Awardee in a single payment within sixty days following the Awardee’s
“separation from service” due to Retirement or Disability or the Awardee’s
death.
Notwithstanding the foregoing, if the Awardee is a “specified employee,” as
described in Section 409A and as determined by the Company, the distribution
described above on account of the Awardee’s “separation from service” due to
Retirement or Disability will be made on the first business day of the seventh
month following the date of the Awardee’s “separation from service” under
Section 409A.
The following defined terms are used herein:
Retirement. Awardee voluntarily retires at age 55 or older with 10 or more years
of service with the Company or a Subsidiary Corporation.

-2-



--------------------------------------------------------------------------------



 



Disability. Awardee has a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of at least 12 months and that makes the Awardee unable to
engage in any substantial gainful activity.
Any portion of the Award which is not vested in accordance with the foregoing
shall be forfeited as of the date of the Awardee’s separation from service.

  6.   TAXES AND WITHHOLDING. Any income taxes, FICA, state disability insurance
or other similar payroll and withholding taxes arising from the receipt of
Performance Units is the sole responsibility of the Awardee. If the Company
determines that it is required to withhold taxes on account of any present or
future tax required as a result of distribution of Performance Units, the
Awardee shall pay the amount of such tax by electing a method of tax withholding
offered by the Company at its sole discretion, in advance of and as a condition
to the delivery of the Performance Units.     7.   NONTRANSFERABILITY OF AWARD.
This Award is not transferable otherwise than by will or the laws of descent and
distribution. This Award shall not be otherwise transferred, assigned, pledged,
hypothecated or otherwise disposed of in any way, whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer this Award otherwise than by will or the laws of
descent and distribution or to assign, pledge, hypothecate or otherwise dispose
of this Award, or upon the levy of any execution, attachment or similar process
upon this Award, this Award shall immediately terminate and become null and
void.     8.   CHANGE IN CONTROL. In the event of a Change in Control (as
defined in the Plan, and provided that the Change in Control is also a “change
in control event,” as described in Section 409A), or in the event of a Change in
Control of Qdoba Restaurant Corporation, a wholly owned subsidiary of Jack in
the Box Inc. (“Subsidiary”) (as defined in Appendix II to this Award, and
provided that the Change in Control is also a “change in control event,” as
described in Section 409A) the Award held by an Awardee whose Service has not
terminated prior to such date (unless the Awardee’s Service terminated by reason
of the Awardee’s death or Disability) shall become fully vested, nonforfeitable,
and payable effective as of the date of the Change in Control. For this purpose,
the final value of the Award shall be determined by the greater of (a) the
extent to which the applicable Performance Goals have been attained during the
Performance Period prior to the date of the Change in Control or (b) the
pre-established 100% level with respect to each Performance Target comprising
the applicable Performance Goals (to the extent applicable to the Award). Any
acceleration of an Award, as described in this Section 8, shall be conditioned
upon the consummation of the Change in Control. Upon the Awardee’s Termination
of Employment as provided in the “Compensation and Benefits Assurance Agreement
Qdoba Restaurant Corporation” the Awardee will receive a lump-sum cash amount
equal to 25% of the Awardee’s total deferrals under the Company’s non-qualified
deferred compensation plan (the “EDCP”) and any potential gain earned thereon,
deemed invested in the Q-Value Fund under the EDCP as of the effective date of
the Change in Control. Such lump sum cash amount will be paid to the Awardee
within 60 days after the effective date of the Change in Control.     9.  
NOTICES. All notices or other communications under this Agreement shall be given
in writing and shall be deemed duly given and received on the third full
business day following the day of the mailing thereof by registered or certified
mail, return receipt requested, or when delivered personally as follows:        
(a) If to the Company, at its principal executive offices at the time of the
giving of such notice, or at such other place as the Company shall have
designated by notice as herein provided to each of the Awardees;

-3-



--------------------------------------------------------------------------------



 



      (b) If to Awardee, at the address as it appears below Awardee’s signature
to this Agreement, or at such other place as Awardee shall have designated by
notice as herein provided to the Company; and         (c) If to any other
holder, at such holder’s last address appearing in the Company’s records.

It shall be the responsibility of the Awardee to notify the Company of any
changes in address.
10. PLAN CONTROLS. The Award and all terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan as
may be amended from time to time, (but no amendment shall adversely affect the
Awardee’s rights under this Award) and any rules and regulations promulgated by
the Committee, which shall be controlling. All constructions, interpretations,
rule determinations or other actions taken by the Committee shall be final,
binding and conclusive on all interested parties, including the Company and its
subsidiaries and all former, present and future employees of the Company or its
subsidiaries. Capitalized terms that are not defined herein have the definition
given to them in the Plan.
11. RIGHT TO CONTINUED EMPLOYMENT. Nothing in the Plan or in this Agreement
shall confer upon the Awardee any right to continue in the employment of the
Company or any of its subsidiaries or interfere in any way with any right of the
Company to terminate the Awardee’s employment at any time.
12. LAWS APPLICABLE TO CONSTRUCTION. This Agreement shall be deemed to be a
contract under the laws of the State of Delaware and for all purposes shall be
construed and enforced in accordance with the internal laws of the State of
Delaware without regard to the principles of conflicts of law.
13. MISCELLANEOUS.
(a) This writing constitutes the entire agreement of the parties with respect to
the subject matter hereof and may not be modified or amended except by a written
agreement signed by Awardee and the Company. Anything in this Agreement to the
contrary notwithstanding, any modification or amendment of this Agreement by a
written agreement signed by, or binding upon, Awardee shall be valid and binding
upon any and all persons or entities who may, at any time, have or claim any
rights under or pursuant to this Agreement (including all Awardees hereunder) in
respect of the Award granted to the Awardee.
(b) No waiver of any breach or default hereunder shall be considered valid
unless in writing and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature. Anything in this Agreement to
the contrary notwithstanding, any waiver, consent or other instrument under or
pursuant to this Agreement signed by, or binding upon, Awardee shall be valid
and binding upon any and all persons or entities (other than the Company) who
may, at any time, have or claim any rights under or pursuant to this Agreement
(including all Awardees hereunder) in respect of the Award originally granted to
Awardee.
(c) Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company, its successors and
assigns, and Awardee and his heirs, personal representatives, successors and
assigns; provided, however, that nothing contained herein shall be construed as
granting Awardee the right to transfer any of his Award except in accordance
with this Agreement.
(d) If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

-4-



--------------------------------------------------------------------------------



 



(e) The section headings contained herein are for the purposes of convenience
only and are not intended to define or limit the contents of said sections.
(f) Each party hereto shall cooperate and shall take such further action and
shall execute and deliver such further documents as may be reasonably requested
by any other party in order to carry out the provisions and purposes of this
Agreement.
(g) This Agreement is intended to comply with Section 409A and shall be
administered, interpreted and construed in a manner consistent with
Section 409A. Should any provision of this Agreement be found not to comply with
the provisions of Section 409A, it shall be modified and given effect, in the
sole discretion of the Committee and without requiring Awardee’s consent
(notwithstanding the provisions of Section 12 above), in such manner as the
Committee determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A. The preceding provisions, however,
shall not be construed as a guarantee by the Company of any particular tax
effect to Awardee provided pursuant to the Agreement.
(h) Whenever the pronouns “he” or “his” are used herein they shall also be
deemed to mean “she” or “hers” or “it” or “its” whenever applicable. Words in
the singular shall be read and construed as though in the plural and words in
the plural shall be read and construed as though in the singular in all cases
where they would so apply.
(i) This Agreement may be executed in counterparts, all of which taken together
shall be deemed one original.
     IN WITNESS WHEREOF, the Company has caused this Award to be granted on its
behalf by its CEO. President or one of its Vice Presidents and Awardee has
hereunto set his hand on the day and year first above written.

             
Jack in the Box Inc.
  Awardee    
 
           
By:
           
 
 
 
Name  
 
Signature    
 
           
 
           
 
     
 
Street Address    
 
           
 
           
 
     
 
City and State    
 
           
 
           
 
     
 
Employee ID#    

-5-



--------------------------------------------------------------------------------



 



APPENDIX II
PERFORMANCE UNIT AWARD AGREEMENT
Definition of “Change in Control of Qdoba Restaurant Corporation.” “Change in
Control of Qdoba Restaurant Corporation” means, and shall be deemed to have
occurred upon, the first to occur of any of the following events:

(a)   Any Person (other than those Persons in control of Jack in the Box Inc.
(“JBX”) as of the Effective Date, or other than a trustee or other fiduciary
holding securities under an employee benefit plan of JBX, or a corporation owned
directly or indirectly by the stockholders of JBX in substantially the same
proportions as their ownership of stock of JBX becomes the Beneficial Owner,
directly or indirectly, of securities of Qdoba Restaurant Corporation (“Odoba”)
representing fifty percent (50%) or more of (i) the then outstanding shares of
the securities of Qdoba, or (ii) the combined voting power of the then
outstanding securities of Qdoba entitled to vote generally in the election of
directors (“JBX Voting Stock”); or

(b)   The Board of Directors of the JBX approve: (i) a plan of complete
liquidation of Qdoba; or (ii) an agreement for the sale or disposition of all or
substantially all of Qdoba’s assets; or (iii) a merger, consolidation, or
reorganization of Qdoba with or involving any other corporation, if immediately
after such transaction persons who hold a majority of the outstanding voting
securities entitled to vote generally in the election of directors of the
surviving entity (or the entity owning 100% of such surviving entity) are not
persons who, immediately prior to such transaction, held Qdoba’s Voting Stock.  
    However, in no event shall a “Change in Control of Qdoba Restaurant
Corporation” be deemed to have occurred, with respect to the Awardee, if the
Awardee is part of a purchasing group which consummates the Change in Control of
Qdoba Restaurant Corporation transaction. The Awardee shall be deemed “part of a
purchasing group” for purposes of the preceding sentence if the Awardee is an
equity participant in the purchasing company or group (except for: (i) passive
ownership of less than two percent (2%) of the stock of the purchasing company;
or (ii) ownership of equity participation in the purchasing company or group
which is otherwise not significant, as determined prior to the Change in Control
of Qdoba Restaurant Corporation by a majority of the non-employee directors of
JBX).

-7-